






UNIVERSAL DISPLAY CORPORATION
EQUITY COMPENSATION PLAN
RESTRICTED STOCK UNIT GRANT LETTER
THIS RESTRICTED STOCK UNIT GRANT LETTER (the “Grant Letter”), dated as of [March
[ ], 2013] (the “Grant Date”), is delivered by Universal Display Corporation
(the “Company”), to [ ], a key employee of the Company or one of its
subsidiaries (the “Grantee”).
RECITALS
WHEREAS, the Universal Display Corporation Equity Compensation Plan (the “Plan”)
permits the grant of Restricted Stock Units to employees, non-employee
directors, or consultants of the Company and its subsidiaries, in accordance
with the terms and provisions of the Plan;
WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan; and
WHEREAS, the applicable provisions of the Plan are incorporated into this Grant
Letter by reference, including the definitions of terms contained in the Plan
(unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.
Grant of Restricted Stock Units.

Subject to the terms and vesting conditions hereinafter set forth, the Company
hereby awards to the Grantee [ ] Restricted Stock Units under the Plan
(hereinafter, the “Restricted Stock Units”), subject to the vesting and other
conditions of this Grant Letter.
2.
Vesting.

(a)General Vesting Terms. Provided the Grantee remains employed by the Company
or a subsidiary through the vesting date set forth in this Section 2 (the
“Vesting Date”) and meets any applicable vesting requirements set forth in this
Grant Letter, except as set forth in Section 2(b) and 2(c) below, the Restricted
Stock Units awarded under this Grant Letter shall vest as follows (the period
over which the Restricted Stock Units vest is referred to as the “Vesting
Period”):
Vesting Date
Vested Restricted Stock Units
2nd Anniversary of the Grant Date
100% of the awarded Restricted Stock Units



(b)Death or Disability. If the Grantee terminates employment during the Vesting
Period because of the Grantee’s death or “Disability” (as defined below), the
Grantee shall vest in a portion of the Restricted Stock Units. Such pro-ration
shall be applied by multiplying the number of Restricted Stock Units by a
fraction, the numerator of which is the number of months of service actually
completed by the Grantee during the Vesting Period prior to such termination of
employment (rounded up to the next whole month), and the denominator of which is
24 (i.e., the number of months in the Vesting Period). “Disability” shall mean
that the Grantee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, as determined by the Committee in
its discretion.
(c)Corporate Changes. In the event of a corporate change under Section 12 of the
Plan, the Restricted Stock Units may vest as set forth in Section 12 of the
Plan.
(d)Termination other than due to Death or Disability. Except as provided in
Section 2(b), in the event of a termination of employment, the Grantee will
forfeit all Restricted Stock Units that do not vest either before the
termination date or on the termination date associated with such termination. No
Restricted Stock Units will vest after the Grantee’s employment with the Company
or a subsidiary has terminated for any reason. In the event a Grantee’s
employment is terminated by the Company or a subsidiary for cause, as determined
by the Committee, all outstanding Restricted Stock Units held by such Grantee
shall immediately terminate and be of no further force or effect.




--------------------------------------------------------------------------------




3.Restricted Stock Units Account.
The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.
4.
Payment of Restricted Stock Units.

(a)If the Restricted Stock Units vest in accordance with Section 2(a), the
Grantee shall be entitled to receive the equivalent number of shares of common
stock of the Company (“Common Stock”) corresponding to the vested Restricted
Stock Units as of the Vesting Date.
(b)If the Restricted Stock Units vest in accordance with Section 2(b), the
Grantee shall be entitled to receive the equivalent number of shares of Common
Stock corresponding to the vested Restricted Stock Units as of the date of the
Grantee’s termination of employment on account of death or Disability, as
applicable.
(c)If the Restricted Stock Units vest in accordance with Section 2(c) due to a
corporate change as set forth in Section 12 of the Plan that qualifies as a
“change in control event” under section 409A of the Code, the Grantee shall be
entitled to receive the equivalent number of shares of Common Stock
corresponding to the vested Restricted Stock Units as of the corporate change
under Section 12 of the Plan. If the corporate change as set forth in Section 12
of the Plan is not a “change in control event” under section 409A of the Code,
distribution of the shares of Common Stock shall be made on the regular schedule
set forth in Section 4(a) or (b) above, as applicable, to the extent required
under section 409A of the Code.
(d)Within 30 days after the Vesting Date (for distributions under Section 4(a)),
within 30 days after the date of termination of employment (for distributions
under Section 4(b)), or upon closing of a corporate event under Section 4(c), as
applicable, each vested Restricted Stock Unit shall be settled in stock as one
share of Common Stock for every vested Restricted Stock Unit, and the Company
shall deliver to the Grantee a stock certificate (or make an appropriate book
entry for such shares) for the number of shares of Common Stock equal to the
number of vested Restricted Stock Units being settled, subject to payment of any
federal, state, local, or foreign withholding taxes as described in Section 12
below, and subject to compliance with section 409A of the Code, if applicable.
The obligation of the Company to deliver the shares upon vesting shall be
subject to the rights of the Company as set forth in the Plan and to all
applicable laws, rules, regulations, and such approvals by governmental agencies
as may be deemed appropriate by the Committee.
5.Certain Corporate Changes.
If there is any change made to the Common Stock (whether by reason of a stock
dividend, extraordinary dividend or distribution, recapitalization, stock split,
combination of shares, exchange of shares, merger, reorganization,
consolidation, reclassification, change in par value, or any other change in
capital structure made without receipt of consideration), then unless such event
or change results in the termination of all the Restricted Stock Units granted
under this Grant Letter, the Committee shall proportionately adjust, as provided
in the Plan, the number and class of shares underlying the Restricted Stock
Units held by the Grantee to reflect the effect of such event or change in the
Company’s capital structure in such a way as to prevent the enlargement or
dilution of rights and benefits under the Restricted Stock Units. Any adjustment
that occurs under the terms of this Section 5 or the Plan will not change the
timing or form of payment with respect to any Restricted Stock Units.
6.
No Stockholder Rights.

The Grantee has no voting rights, no rights to receive dividends, and no other
ownership rights and privileges of a stockholder with respect to the shares of
Common Stock subject to the Restricted Stock Units prior to the delivery of
shares of Common Stock after vesting. Notwithstanding the foregoing, should any
dividend or other distribution payable in cash be declared and paid on the
outstanding Common Stock while one or more Restricted Stock Units remain subject
to this award (i.e., those shares of Common Stock are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for the Grantee and credited with a
dividend equivalent to the actual dividend or distribution which would have been
paid on those shares of Common Stock had they been issued and outstanding and
entitled to that dividend or distribution. No interest will be credited to any
such account. The dividend equivalents shall vest in accordance with the vesting
provisions in effect hereunder for the particular shares of Common Stock to
which they relate and shall be distributed to the Grantee (in cash or such other
form as the Committee may deem appropriate) concurrently with the issuance of
those vested shares of Common Stock, subject to applicable tax withholding. In
no event shall any dividend equivalents vest or become distributable unless the
shares of Common Stock to which they relate vest in accordance with the terms of
this Grant Letter.
7.
Retention Rights.

Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or a subsidiary or shall
interfere in any way with the right of the Company or a subsidiary to terminate
Grantee’s employment or service at any time.
8.
Restrictive Covenants.

(a)    The Grantee acknowledges and agrees that, during the Grantee’s employment
with the Company and its affiliates, and for the twelve (12) month period
following the Grantee’s termination of employment for any reason, the Grantee




--------------------------------------------------------------------------------




will not be employed for, engaged as a consultant or researcher for, or
otherwise perform services for any business or enterprise directly engaged in,
or with affiliates directly engaged in, the business of researching, developing,
licensing, selling, distributing, marketing or otherwise commercializing organic
light emitting device (“OLED”) technology, chemicals or manufacturing equipment.
The Grantee further agrees that, given the nature of the Company’s business and
the locations of its clients, a worldwide geographic scope is appropriate and
reasonable.
(b)    For purposes of this Agreement, the Grantee acknowledges and agrees that
the terms “Confidential Information” and “Trade Secrets” shall mean information
that the Company or any of its affiliates owns or possesses, that the Company or
its affiliates have developed at significant expense and effort, that they use
or that is potentially useful in the business of the Company or its affiliates,
that the Company or its affiliates treat as proprietary, private or
confidential, and that is not generally known to the public. The Grantee further
acknowledges that the Grantee’s relationship with the Company is one of
confidence and trust such that the Grantee has in the past been, and may in the
future be, privy to Confidential Information and Trade Secrets of the Company or
any of its affiliates.
(c)    The Grantee covenants and agrees that during the term of the Grantee’s
employment by the Company and for a period to two (2) years following
termination of employment for any reason, the Grantee shall not, directly or
indirectly through others, (i) hire or attempt to hire any employee of the
Company or any of its affiliates, (ii) solicit or attempt to solicit any
employee of the Company or its affiliates to become an employee, consultant, or
independent contractor to, for, or of any other person or business entity, or
(iii) solicit or attempt to solicit any employee, or any consultant or
independent contractor of the Company or any of its affiliates to change or
terminate his or her relationship with the Company or any of its affiliates,
unless in each case more than three months shall have elapsed between the last
day of such person’s employment or service with the Company or any of its
affiliates and the first date of such solicitation or hiring or attempt to
solicit or hire. If any employee, consultant, or independent contractor is hired
or solicited by any entity that has hired or agreed to hire the Grantee, such
hiring or solicitation shall be conclusively presumed to be a violation of this
Grant Letter; provided, however, that any hiring or solicitation pursuant to a
general solicitation conducted by an entity that has hired or agreed to hire the
Grantee, or by a headhunter employed by such entity, which does not involve the
Grantee, shall not be a violation of this Section 8(c).
(d)    The Grantee covenants and agrees that during the term of the Grantee’s
employment by the Company or its affiliates and for a period to two (2) years
following termination of employment for any reason, the Grantee shall not,
either directly or indirectly through others:
(i)    solicit, divert, appropriate, or do business with, or attempt to solicit,
divert, appropriate, or do business with, any customer for whom the Company or
any of its affiliates provided goods or services within 12 months prior to the
Grantee’s date of termination or any actively sought prospective customer of the
Company or any of its affiliates for the purpose of providing such customer or
actively sought prospective customer with services or products competitive with
those offered by the Company or any of its affiliates during the Grantee’s
employment with the Company or any of its affiliates, or
(ii)    encourage any customer for whom the Company or any of its affiliates
provided goods or services within 12 months prior to the Grantee’s date of
termination to reduce the level or amount of business such customer conducts
with the Company or any of its affiliates.
(e)    The Grantee acknowledges and agrees that the business of the Company and
its affiliates is highly competitive, that the Confidential Information and
Trade Secrets have been developed by the Company at significant expense and
effort, and that the restrictions contained in this Section 8 are reasonable and
necessary to protect the legitimate business interests of the Company and its
affiliates.
(f)    Because the Grantee’s services are personal and unique and the Grantee
has had and will continue to have access to and has become and will continue to
become acquainted with Confidential Information and Trade Secrets, the parties
to this Grant Letter acknowledge and agree that any breach by the Grantee of any
of the covenants or agreements contained in Section 8 will result in irreparable
injury to the Company or any of its affiliates, as the case may be, for which
money damages could not adequately compensate such entity. Therefore, the
Company or any of its affiliates shall have the right (in addition to any other
rights and remedies which it may have at law or in equity and in addition to the
forfeiture requirements set forth in Section 8(g) below) to seek to enforce
Section 8 and any of its provisions by injunction, specific performance, or
other equitable relief, without bond and without prejudice to any other rights
and remedies that the Company or any of its affiliates may have for a breach, or
threatened breach, of the restrictive covenants set forth in Section 8. The
Grantee agrees that in any action in which the Company or any of its affiliates
seeks injunction, specific performance, or other equitable relief, the Grantee
will not assert or contend that any of the provisions of Section 8 are
unreasonable or otherwise unenforceable. The Grantee irrevocably and
unconditionally (i) agrees that any legal proceeding arising out of this
paragraph or the obligations set forth in this Agreement may be brought in the
State Courts of the Commonwealth of Pennsylvania or the United States District
Court for the Eastern District of Pennsylvania,




--------------------------------------------------------------------------------




(ii) consents to the non-exclusive jurisdiction of such court in any such
proceeding, and (iii) waives any objection to the laying of venue of any such
proceeding in any such court. The Grantee also irrevocably and unconditionally
consents to the service of any process, pleadings, notices, or other papers.
(g)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the covenants or agreements contained in this Section 8:
(i)    The Committee may in its discretion determine that the Grantee shall
forfeit all of the outstanding Restricted Stock Units, and the outstanding
Restricted Stock Units shall immediately terminate, and
(ii)    The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received in settlement of the Restricted
Stock Units; provided, that if the Grantee has disposed of any shares of Common
Stock received in settlement of the Restricted Stock Units, then the Committee
may require the Grantee to pay to the Company, in cash, the fair market value of
such shares of Common Stock as of the date of disposition. The Committee shall
exercise the right of recoupment provided in this Section 8(g)(ii) within 180
days after the Committee’s discovery of the Grantee’s breach of any of the
covenants or agreements contained in this Section 8.
(h)    If any portion of the covenants or agreements contained in this Section
8, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Section 8 is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Section 8 shall survive the
termination of this Agreement.
9.
Amendment.

This award may be amended by the Committee, in whole or in part, in accordance
with the applicable terms of the Plan.
10.
Notice.

Any notice to the Company provided for in this Grant Letter shall be addressed
to it in care of the Corporate Secretary of the Company, 375 Phillips Boulevard,
Ewing, New Jersey 08618, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll system of the Company
or a subsidiary thereof, or to such other address as the Grantee may designate
to the Company in writing. Any notice provided for hereunder shall be delivered
by hand, sent by telecopy or electronic mail, or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage and
registry fee prepaid in the United States mail or other mail delivery service.
Notice to the Company shall be deemed effective upon receipt. By receipt of this
Grant Letter, Grantee hereby consents to the delivery of information (including
without limitation, information required to be delivered to the Grantee pursuant
to the applicable securities laws) regarding the Company, the Plan, and the
Restricted Stock Units via the Company’s electronic mail system or other
electronic delivery system.
11.
Incorporation of Plan by Reference.

This Grant Letter is made pursuant to the terms of the Plan, the terms of which
are incorporated herein by reference, and shall in all respects be interpreted
in accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Restricted Stock
Units awarded under this Grant Letter constitutes such Grantee’s acknowledgment
that all decisions and determinations of the Committee with respect to the Plan,
this Grant Letter, and/or the Restricted Stock Units shall be final and binding
on the Grantee, his or her beneficiaries, and any other person having or
claiming an interest in such Restricted Stock Units. The settlement of any award
with respect to Restricted Stock Units is subject to the provisions of the Plan
and to interpretations, regulations, and determinations concerning the Plan as
established from time to time by the Committee in accordance with the provisions
of the Plan. A copy of the Plan will be furnished to each Grantee upon request.
12.
Income Taxes; Withholding Taxes.

The Grantee is solely responsible for the satisfaction of taxes and penalties
that may arise in connection with the Restricted Stock Units pursuant to this
Grant Letter. At the time of taxation, the Company shall have the right to
deduct from other compensation, or to withhold from the amounts payable under
the Restricted Stock Unit, including from shares of Common Stock, an amount
equal to the federal (including FICA), state, local, and foreign income taxes
and other amounts as may be required by law to be withheld with respect to the
taxation of the Restricted Stock Units, provided that any share withholding
shall not exceed the Grantee’s minimum applicable withholding tax rate for
federal (including FICA), state, local, and foreign tax liabilities.






--------------------------------------------------------------------------------




13.
Governing Law.

The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the Commonwealth of Pennsylvania, excluding any conflicts or choice of
law rule or principle.
14.
Assignment.

This Grant Letter shall bind and inure to the benefit of the successors and
assignees of the Company. The Grantee may not sell, assign, transfer, pledge, or
otherwise dispose of the Restricted Stock Units, except to a successor Grantee
in the event of the Grantee’s death.
15.
Section 409A.

This Grant Letter is intended to comply with the applicable requirements of
section 409A of the Code, as set forth in Section 22 of the Plan.
16.
Company Policies.

All Restricted Stock Units under this Grant Letter shall be subject to any
applicable clawback or recoupment policies, share trading policies, and other
policies that may be implemented by the Board from time to time.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the date of the grant set forth above.


Universal Display Corporation


By: ____________________________
Name: [ ]
Title: [ ]
I, [ ], hereby accept the award of the Restricted Stock Units described in this
Grant Letter pursuant to the terms and conditions described herein, and I agree
to be bound by all terms of the Plan and this Grant Letter. I hereby agree that
all decisions and determinations of the Committee with respect to the Restricted
Stock Units shall be final and binding.
Acknowledged and Agreed by the Grantee:




By: _______________________________
[ ]


Date: _____________________________








